Citation Nr: 1822420	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to December 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2016, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's low back disability is not etiologically related to his active service.
 
2.  The Veteran's neck disability is not etiologically related to his active service.

3.  The Veteran's left wrist disability is not etiologically related to his active service.

4.  The Veteran does not have a current diagnosis of TBI or any residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  

2.  The criteria for service connection for neck disability have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  

3.  The criteria for service connection for left wrist disability have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  

4.  The criteria for service connection for TBI or its resiudals have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard April 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided several VA medical examinations.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated beyond its natural progression by a service connected condition shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet.  App. 439 (1995).  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  Id.  

A.  Back Disability 

The Veteran contends he injured his back when he fell off the roof of a two story base housing unit and when he was hit in the head by a chair and fell on his back.  See NOD.  The Veteran alleged he had an "obvious broken tail bone", which occurred at the same time he injured his neck and wrists by falling off the roof.  See Form 9.  

The Veteran has a current diagnosis of degenerative arthritis of the spine and anterolisthesis.  

The record does not establish an in-service occurrence or aggravation of a back injury during the Veteran's time of service.  The Veteran's service treatment records do not contain any complaints or treatments for a back injury.  At the Veteran's separation examination in November 1971, there were no back abnormalities noted or injuries reported.  The Veteran himself specifically denied back trouble of any kind, a history of broken bones, lameness, bone or joint deformity, and swollen or painful joints.  The Veteran stated that "I am in good health."

The Veteran underwent a VA examination in December 2016 and reported that he has been having back pain ever since he fell off the roof in 1970.  The VA examiner opined that the Veteran's current back condition is less likely than not manifested during, or as a result of, active military service or arthritis to a compensable degree within one year of service discharge.  The examiner noted that the service treatment records do not indicate the Veteran was seen during service for a back injury or back condition and that his separation examination did not indicate any abnormalities of the back.  The examiner further noted that according to post-service medical records the Veteran complained in December 2005 of back pain that he reported began two weeks prior.  The VA examiner also explained that in December 2005, which was well after separation from service, the Veteran's body mass index (BMI) was 42.3 and that upon discharge from active service the Veteran's BMI was 28.7.  The examiner opined the Veteran's morbid obesity has likely contributed to the Veteran's current back condition.  

The Board notes the Veteran's statements concerning his alleged in-service injuries.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's statements are inconsistent regarding the details of his fall and he is not credible regarding his report of the details of the fall or his claimed symptoms.  In December 2012, the Veteran reported that he was unsure if he lost consciousness after his fall.  In August 2015, the Veteran reported losing consciousness and was unable to recall if it was for a few seconds, days or even longer.  

Additionally, the Veteran provided a statement that he had a broken tailbone as part of his injuries; however, this is not reflected in the objective evidence of record.  As noted above, the Veteran speficially denied broken bones on service separation.  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The absence of reports of a back injury or continuing back pain during active service or shortly thereafter, coupled with the Veteran's specific denial of back trouble on service separation, weighs against the likelihood that the Veteran experienced such symptoms.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record and the service treatment records appear to be complete, at least in relevant part) (Lance, J., concurring).  The Board also notes that the Veteran's post-service treatment records for back pain indicate there is no known trauma or etiology for his chronic back pain.  

Therefore, the Board gives the VA examiner's opinion greater probative weight as it discussed the Veteran's service treatment records and post-service records, to include the Veteran's history of symptoms after service, and is consistent with the objective evidence of record.  

With respect to establishing service connection for degenerative arthritis under a theory of chronicity and continuity, a chronic back disorder was not noted in service.  See 38 C.F.R. § 3.303 (b).  There is no competent medical evidence showing degenerative arthritis manifested within one year of separation from military service.  

Therefore, the Board finds the evidence of record insufficient to warrant service connection for low back disability.

B.  Neck Injury 

The Veteran contends he injured his neck when he fell off the roof of a two story base housing unit.  The Veteran has a current diagnosis of degenerative arthritis of the spine and anterolisthesis.  

The record does not establish an in-service occurrence or aggravation of a neck injury during the Veteran's time of service.  The Veteran reported having pain ever since his alleged fall; however, the Veteran's service treatment records are silent as to any complaints, diagnoses, or treatments for a neck injury.  Additionally, the Veteran did not have any abnormalities of the neck or spine noted at his November 1971 separation examination.  The Veteran himself specifically denied back trouble of any kind, a history of broken bones, lameness, bone or joint deformity, and swollen or painful joints on service separation.  To the contrary, the Veteran stated that "I am in good health."

The Veteran underwent a VA examination in December 2016.  After examination and review of available medical records, the VA examiner opined that the Veteran's current neck conditions are less likely than not manifested during, or as a result of, active military service and the Veteran's arthritis did not manifest to a compensable degree within one year of service discharge.  The examiner noted that the service treatment records are silent in regards to a neck injury or condition during service.  The examiner found insufficient evidence to establish a nexus between the Veteran's current neck condition and military service. 

The VA examiner also opined that the Veteran's current neck condition is less likely than not proximately due to or the result of his low back disorder to include aggravation.  As the Veteran's low back disorder does not warrant service connection, the Veteran's neck condition cannot be service connected on a secondary basis.  See 38 C.F.R. § 3.310(a).

The Board finds the VA examiner's opinion probative and affords it great weight.  The VA examiner reviewed the record and conducted a physical examination and his opinion is consistent with the evidence of record.  As discussed above, the Board finds the Veteran's statements inconsistent and lacking in credibility.  Thus, they are afforded less weight.  

The record does not contain evidence that the Veteran's arthritis manifested to a compensable degree within one year of separation; therefore, the Veteran's arthritis is not presumed to have incurred in service.  

Therefore, the Board finds the evidence of record insufficient to warrant service connection for a neck injury.

C.  Left Wrist Injury

The Veteran contends he injured his wrist when he fell from the roof of a two story base housing unit and is therefore entitled to service connection.  

The Veteran first attended a VA examination in May 2013 and received the diagnoses of wrist fracture and residual strain, median neuropathy, and arthritis.  

The Veteran reported that he does not remember what tests or treatments were done but he wore casts on his wrists for three to four months after his alleged fall.  The May 2013 VA examiner opined that the Veteran's left wrist injury was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran fractured both wrists in service and is service connected for his right wrist fracture; therefore, there is a strong likelihood that the left wrist would follow the same clinical course as the right wrist.  

The Veteran underwent another VA examination in December 2016 and received the diagnosis of left wrist strain.  The VA examiner noted that the recent radiographs were within normal limits and there was no objective evidence of a left wrist fracture.  The examiner opined the Veteran's current left wrist condition is less likely than not manifested during, or as a result of, active military service or arthritis to a compensable degree within one year of service discharge and is less likely proximately due to or the result of, or aggravated by, the Veteran's service connected right wrist disability.  The examiner noted that the Veteran's separation examination noted intermittent wrist pain upon leaving service but it did not designate which wrist.  Previously in the service treatment records, in October 1970 and August 1971, it was noted that the Veteran was seen and treated for a right wrist condition; however, the service treatment records are silent as to a left wrist injury.  

The Board gives greater probative weight to the opinion of the December 2016 VA examiner.  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  The service treatment records indicate that the Veteran was seen for right wrist pain in October 1970 but the records did not provide evidence of a fracture.  See Kahana, 24 Vet. App. 428, 440.  The May 2013 VA examiner's opinion was based on the assumption that the Veteran's left wrist would follow the same clinical course as the right wrist.  The examiner's opinion is conclusory and does not provide an adequate rationale.  Conversely, the December 2016 VA examiner noted the Veteran's radiographs of his left wrist were within normal limits and there was no objective evidence of a wrist fracture.  The examiner also noted that the service treatment records specifically indicated that the Veteran received treatment for his right wrist, but did not specify any treatment for the left wrist.  The Board finds the December 2016 opinion to be well supported by an adequate rationale that cites to the objective evidence of record.  As such, the Board finds the December 2016 opinion more persuasive and affords it greater probative weight.  

Consequently, the evidence of record is insufficient to establish that the Veteran's left wrist warrants direct service connection or is proximately caused or aggravated by his service connected right wrist injury.

D.  TBI

The Veteran alleges he has a TBI that occurred when he was hit in the head by a chair and fell on his back.  The Veteran reported that he had a concussion and due to amnesia he does not recall getting hit.  

The Veteran attended a VA examination in December 2016.  The examiner concluded that the Veteran did not currently have or ever have a TBI.  The VA examiner noted that the Veteran reported a fall that did not result in a loss of consciousness and there is no objective evidence that this fall resulted in a TBI.  The examiner further explained that residuals of TBI manifest close to the time of injury and the medical evidence of record is silent as to any objective evidence consistent with residuals of TBI.  Additionally, the examiner's own examination did not provide evidence of a cognitive impairment.      

Review of the Veteran's post-service treatment records also does not indicate a diagnosis of TBI.  The Veteran underwent a TBI evaluation in December 2012.  The Veteran reported that he fell off a roof in 1969 or 1970 while helping rebuild houses on base and he was unsure if he had any period of loss of consciousness from the fall or if he even hit his head.  The examiner concluded, based on the Veteran's history and review of the available medical records, that the clinical history showed no evidences of TBI.  The examiner further noted that the Veteran's complaints were recent and would not be due to his alleged fall in 1970.  See Medical Treatment Record - Government Facility November 2016 p.614.    

Therefore, the Board finds the evidence insufficient to establish a current disability.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 255 (1992).  In the absence of proof of a present disability there can be no valid claim.  Id.  As such, the preponderance of the evidence is against the claim for service connection for TBI.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for TBI or its residuals is denied.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


